IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39938

STATE OF IDAHO,                                   )     2013 Unpublished Opinion No. 390
                                                  )
       Plaintiff-Respondent,                      )     Filed: March 6, 2013
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
EDGAR CHAVEZ-MELENDEZ,                            )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for unlawful possession of a firearm by a
       convicted felon, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Edgar Chavez-Melendez pled guilty to unlawful possession of a firearm by a convicted
felon. Idaho Code § 18-3316(1). The district court sentenced Chavez-Melendez to a unified
term of five years, with a minimum period of confinement of two years. Chavez-Melendez
appeals asserting that the district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                 1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Chavez-Melendez’s judgment of conviction and sentence are affirmed.




                                                   2